ORDER
On April 7, 1997, petitioner was suspended from the practice of law for two years. In re Mizzell, 326 S.C. 63, 484 S.E.2d 466 (1997). On March 7, 2000, petitioner filed a petition for reinstatement.
The Committee on Character and Fitness recommends the Court grant the petition for reinstatement subject to the conditions that petitioner consult with Dr. Alberto Gonzales, or another psychiatric counselor, four times a year for three years, that at least two of the four consultations each year be by office visit, and that the psychiatric counselor petitioner *247consults with make quarterly reports to the Committee regarding petitioner’s condition.
The petition for reinstatement is hereby granted subject to the conditions set forth by the Committee on Character and Fitness; however, the reports of the psychiatric counselor shall be filed with the Office of Disciplinary Counsel and copied to this Court. Disciplinary Counsel shall review the reports and notify this Court of any problems. Disciplinary Counsel shall also notify this Court when the conditions of this order have been met and shall make a recommendation as to what further action, if any, should be taken by the Court.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr. J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.
IT IS SO ORDERED.